COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00514-CR


Kelvin Houston a/k/a Kevin Houston         §   From the 362nd District Court

                                           §   of Denton County (F-2009-2858-D)

v.                                         §   August 22, 2013

                                           §   Opinion by Justice Walker

The State of Texas                         §   (p)

                                       JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to delete

the requirement that appellant reimburse compensation paid by Denton County

to any appointed counsel on this cause. It is ordered that the judgment of the

trial court is affirmed as modified.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By _________________________________
                                           Justice Sue Walker